Cite as 2017 Ark. App. 541


                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CR-17-14



STEVEN WAYNE WHEELER                            Opinion Delivered: October 25, 2017
                   APPELLANT
                                                APPEAL FROM THE SALINE
V.                                              COUNTY CIRCUIT COURT
                                                [NO. 63CR-15-468]
STATE OF ARKANSAS
                                 APPELLEE
                                                HONORABLE GARY ARNOLD,
                                                JUDGE

                                                AFFIRMED


                            RITA W. GRUBER, Chief Judge

        Steven Wheeler pleaded nolo contendere to two counts of residential burglary. He

 received 120 months’ probation by sentencing order of the Saline County Circuit Court,

 entered on April 5, 2016. On September 1, 2016, the State filed a petition to revoke,

 alleging that Wheeler had violated conditions because during probation he had been

 sanctioned for failure to report and for drug use and that he had not complied with

 conditions of probation regarding new charges, 1 supervision fees, and fines and costs. At

 his revocation hearing, Wheeler testified, “Yeah, I was drinking during that time. I’m

 clearly in violation of probation on the felony count. I’m a felony drunk. I’m a dope head,

 and I’m in recovery.” The circuit court ruled from the bench that Wheeler “violated


        1
        The petition alleged that Wheeler had been arrested on April 9 for third-degree
 domestic battery and had been charged on May 19 with second-degree domestic battery.
                                 Cite as 2017 Ark. App. 541

probation based upon the offenses that he committed subsequent to being placed on

probation . . . and also based on his own testimony, he was drinking while he was on

probation.” The court granted the State’s petition to revoke and sentenced Wheeler as a

habitual offender to 120 months’ imprisonment in the Arkansas Department of Correction.

He appeals from the resultant sentencing order.

       Wheeler raises one point on appeal, contending that his revocation should be

reversed because the State did not prove the conditions of his probation. He acknowledges

that he admitted violating probation, but he argues that the State never provided him with

written conditions of probation.

       Whether there is proof that a probationer received written conditions of probation

is a procedural matter—not a matter of the sufficiency of the evidence—because the purpose

of providing the conditions in writing is to prevent confusion on the probationer’s part.

Costes v. State, 103 Ark. App. 171, 175, 287 S.W.3d 639, 643 (2008); Myers v. State, 2014
Ark. App. 720, at 4, 451 S.W.3d 588, 590 (rejecting appellant’s argument that there was

insufficient evidence to revoke his suspended imposition of sentence (SIS) because the State

did not introduce terms and conditions of his SIS to prove that he was subject to an SIS or

to prove its terms and conditions). The requirement that the conditions be given to

probationers comports with due process; otherwise, circuit courts would have no power to

imply and later revoke on conditions that were not expressly communicated in writing to

the defendant. Nelson v. State, 84 Ark. App. 373, 380, 141 S.W.3d 900, 905 (2004). It is a

procedural issue that is waived by appellant’s failure to raise it to the circuit court. Id.




                                                2
                                 Cite as 2017 Ark. App. 541

       Wheeler’s only argument for reversal—that the State did not introduce the written

conditions and terms of probation—is a procedural matter that was not raised to the circuit

court. The issue is therefore not preserved for our review, and we affirm the revocation of

probation.

       Affirmed.

       WHITEAKER and BROWN, JJ., agree.

       Dusti Standridge, for appellant.

       Leslie Rutledge, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




                                              3